
	
		II
		111th CONGRESS
		2d Session
		S. 3846
		IN THE SENATE OF THE UNITED STATES
		
			September 27, 2010
			Ms. Collins (for herself
			 and Mr. Akaka) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To establish a temporary prohibition on termination of
		  coverage under the TRICARE program for age of dependents under the age of 26
		  years.
	
	
		1.Short titleThis Act may be cited as the
			 Extended TRICARE Coverage for Military Families Now
			 Act.
		2.Temporary prohibition
			 on termination of coverage under the TRICARE program for age of dependents
			 under the age of 26 years
			(a)Temporary
			 prohibition on termination of coverageNotwithstanding any other provision of law,
			 the eligibility of an individual described in subsection (b) for treatment as a
			 dependent under subparagraph (D) or (I) of section 1072(2) of title 10, United
			 States Code, for purposes of the TRICARE program may not, during the period
			 specified in subsection (c), be terminated solely by reason of exceeding an age
			 limit under such subparagraph.
			(b)Covered
			 individualsAn individual described in this subsection is any
			 individual who—
				(1)qualifies for
			 treatment as a dependent under subparagraph (D) or (I) of section 1072(2) of
			 title 10, United States Code, but for exceeding an age limit under such
			 subparagraph; and
				(2)has not attained
			 the age of 26 years.
				(c)Period of
			 continuation of coverageThe period specified in this subsection
			 is the period that—
				(1)begins on the
			 date of the enactment of this Act; and
				(2)ends on the
			 earlier of—
					(A)the effective
			 date of regulations implementing provisions of law extending dependent coverage
			 under the TRICARE program to dependent individuals up to the age of 26 years;
			 or
					(B)September 30,
			 2011.
					(d)Reenrollment of
			 certain persons
				(1)In
			 generalAn individual described in paragraph (2) shall, upon the
			 election of the individual, be treated as an individual to whom subsections (a)
			 and (b) apply.
				(2) Covered
			 individualsAn individual described in this paragraph is an
			 individual whose treatment as a dependent for purposes of the TRICARE program
			 as described in subsection (a) ceased during the period beginning on June 1,
			 2010, and ending on the date of the enactment of this Act by reason of
			 exceeding an age limit specified in subsection (a).
				(3)Nature of
			 coverageThe application of subsections (a) and (b) to an
			 individual under this subsection shall commence on the date of the election of
			 the individual under paragraph (1). The individual shall not be eligible for
			 coverage under the TRICARE program as a dependent, nor be subject to any
			 charges for such coverage, for the period beginning on June 1, 2010, and ending
			 on the date of such election.
				(e)TRICARE program
			 definedIn this section, the term TRICARE program
			 has the meaning given that term in section 1072(7) of title 10, United States
			 Code.
			
